Title: To George Washington from Robert Oliver, 8 October 1782
From: Oliver, Robert
To: Washington, George


                  
                     Sir
                     Light Infantry Camp Octr 8th 1782
                  
                  Agreeably to Brigade Orders—Proceeded on the 30th of Septr with three companies of my Battans Light Infantry to the Post of Dobbs’s Ferry and relieved Major Dexter.
                  On the 2d Octr first a flagg with two British Officers, Capt. Arburthnott Capt. Miles and their Servants, thus producing the inclosed passport from the Secry at War-- took the names of their servants & the Regiments they belong to-- which note I delivered to Colo. Smith Commisy Genl of Prisoners on the Evening of the 2d received a letter address’d to His Excellency Sir Guy Carlton frank’d G. Washington covered by a letter from Colonel Tilman with directions to send the inclosed and Six Navel Prisoners.
                  On the 3d sent a flagg with the above letter & prisoners-- received the inclosed receipt, and also a receipt for the prisoners which I delivered to Colonel Smith.
                  on the 4th sent a flagg with Doctr Sheilds Hospital Surgeon and family, Mr Garden Qr Master 23d British Regt Mrs De Beck and Servants agreeably to directions received from Colonel Trumble dated the 3d-- taking the names of their Servants and the Regiments which note I also delivered to Colonel Smith.
                  On the 6th was relieved by Major Smith took a receipt of the warlike Stores Provisions &c. of which the inclosed is a duplicate.  Have the honor to be with the highest respect your Excellencys most obedt Huml. Servt
                  
                     R. Oliver major
                     
                  
               